DETAILED ACTION

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Saffre et al. US 2019/0186770 discloses a method and system for controlling appliances comprising a framework of semi-autonomous sensors and actuators which can achieve climate control without the need for centralized or explicit coordination.
Koenig-Richardson US 2013/0173062 discloses smart building unified managed solutions.  The system and method conforms the plurality of input data to report status changes in real-time to a unified monitoring system, which enables changes to one or more operational control systems in response to conditional parameters.
However, the prior art of record fails to teach or fairly suggest “execute a first agent and a second agent based on the timeseries data stored in the entity database, the first agent configured to operate a first building device of the plurality of devices of the building of a first type, the second agent configured to operate a second building device of the plurality of devices of the building of a second type different than the first type, wherein a first operation of the first building device by the first agent and a second operation of the second building device by the second agent together achieve a common outcome”, as recited in claims 21, 33, and 40, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
05/05/22